UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 14.5 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* Gastar Exploration Ltd. (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 367299104 (CUSIP Number) Warren T. Lazarow, Esq. O’Melveny & Myers LLP 2765 Sand Hill Road Menlo Park, CA94025 (650) 473-2600 Paul S. Scrivano, Esq. O’Melveny & Myers LLP Times Square Tower 7 Times Square New York, NY10036 (212) 326-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 12, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 140.13d-1(g), check the following box.[ X ] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Page 1 of 15 1. Names of Reporting Persons Palo Alto Investors, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power4,674,744 9.Sole Dispositive Power0 10.Shared Dispositive Power4,674,744 11. Aggregate Amount Beneficially Owned by Each Reporting Person 4,674,744 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (SeeInstructions) 13. Percent of Class Represented by Amount in Row(11) 9.3% 14. Type of Reporting Person (See Instructions) CO, HC Page 2 of 15 1. Names of Reporting Persons Palo Alto Investors, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power4,674,744 9.Sole Dispositive Power0 10.Shared Dispositive Power4,674,744 11. Aggregate Amount Beneficially Owned by Each Reporting Person 4,674,744 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (SeeInstructions) 13. Percent of Class Represented by Amount in Row(11)9.3% 14. Type of Reporting Person (See Instructions) IA, OO Page 3 of 15 1. Names of Reporting Persons William Leland Edwards 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power28,000 8.Shared Voting Power4,674,744 9.Sole Dispositive Power 28,000 10.Shared Dispositive Power 4,674,744 11. Aggregate Amount Beneficially Owned by Each Reporting Person 4,702,744 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row(11) 9.4% 14. Type of Reporting Person (See Instructions) IN, HC Page 4 of 15 1. Names of Reporting Persons Anthony Joonkyoo Yun, MD 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power4,674,744 9.Sole Dispositive Power0 10.Shared Dispositive Power4,674,744 11. Aggregate Amount Beneficially Owned by Each Reporting Person 4,674,744 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row(11)9.3% 14. Type of Reporting Person (See Instructions) IN, HC Page 5 of 15 1. Names of Reporting Persons Palo Alto Small Cap Master Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,257,172 9.Sole Dispositive Power0 10.Shared Dispositive Power3,257,172 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,257,172 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row(11) 6.5% 14. Type of Reporting Person (See Instructions) PN Page 6 of 15 1. Names of Reporting Persons Palo Alto Small Cap Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power2,776,413 9.Sole Dispositive Power0 10.Shared Dispositive Power2,776,413 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,776,413 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount inRow(11) 5.5% 14. Type of Reporting Person (See Instructions) PN Page 7 of 15 This Amendment No. 3 (this “Amendment No. 3”) amends and supplements the Schedule 13D originally filed with the Securities and Exchange Commission (the “SEC”) on November 9, 2009, as amended by Amendment No. 1 on December 11, 2009, and Amendment No. 2 on December 14, 2009 (the “Amended Statement”) (the Amended Statement, together with this Amendment No. 3, are collectively referred to herein as the “Statement”), by William Leland Edwards, Palo Alto Investors, LLC (“PAI LLC”), Palo Alto Investors, Inc., Palo Alto Small Cap Master Fund, L.P. (“Small Cap Master”), Palo Alto Small Cap Fund, L.P. (“Small Cap”), and Anthony Joonkyoo Yun, MD (collectively, the “Filers”).Except as set forth in this Amendment No. 3, all information set forth in the Amended Statement remains unchanged and capitalized terms used but not defined in this Amendment No. 3 shall have the meanings ascribed to such terms in the Amended Statement. Item 4.Purpose of Transaction Item 4 of the Statement is hereby amended and supplemented by adding the following at the end thereof: On January 12, 2010, Gastar Exploration Ltd. (the “Issuer”) and PAI LLC and certain of its affiliates listed on the signature pages thereto (collectively, “PAI”) entered into an Agreement (the “Agreement”), a copy of which is attached as Exhibit B hereto, pursuant to which, among other things:(i) the Issuer agrees to take all actions necessary to appoint Randy Coley to the board of directors and the nominating committee of the board of directors as soon as reasonably practicable and in no event later than January 15, 2010; (ii) the Issuer agrees to authorize an increase in the size of the board of directors to six directors for election at the annual general meeting of the Issuer’s shareholders to be held in 2010 (the “2010 Annual Meeting”); (iii) the Issuer agrees to take all actions necessary to cause one new independent director (who shall be selected and nominated by the nominating committee of the board of directors) to be recommended to the shareholders of the Issuer for election to the board of directors at the 2010 Annual Meeting; (iv) the Issuer agrees to cause the positions of the chief executive officer and chairman of the board of directors to be held by different individuals and will amend the Issuer’s by-laws to prohibit any one person from holding both positions concurrently; and (v) the Issuer agrees to hold the 2010 Annual Meeting no later than June 15, In addition, until the earlier to occur of:(i) December 31, 2010; (ii) the date 90 days following the date on which PAI and its affiliates own voting securities that represent, in the aggregate, 5% or less of the Issuer’s then-outstanding common stock, provided that such ownership has remained at or below 5% for the entire 90-day period; (iii) such date as the board of directors publicly announces its intention to solicit a Sale Proposal (as that term is defined in the Agreement), or publicly approves or recommends to the Issuer’s shareholders their approval of, or their conveyance of any voting securities pursuant to, any Sale Proposal; (iv)such date that the Issuer has entered into a letter of intent, agreement in principle, definitive agreement, or any similar agreement with any party (other than a customary confidentiality agreement), with respect to a Sale Proposal; or (v)such date that any person or group shall have acquired or announced its intention to acquire, including by commencement of a tender offer or exchange offer, beneficial ownership of more than 50% of the voting securities: (a)neither PAI nor any of its affiliates shall initiate or propose any shareholder proposal or action or make any “solicitation” of “proxies” (as such terms are defined in Regulation 14A under the Exchange Act, as in effect on the date hereof) with respect to the voting of or consenting with respect to, any voting securities, or become a “participant” in a “solicitation” (as such terms are defined in Regulation 14A under the Exchange Act, as in effect on the date hereof) in any election contest with respect to the election or removal of any director of the Issuer or in opposition to the publicly disclosed recommendation of the majority of the directors of the Issuer with respect to the election of directors of the Issuer or make any public statement (or take any action which would reasonably be expected to require or result in disclosure publicly of their position) regarding any of the foregoing; (b)neither PAI nor any of its affiliates shall initiate (solicit or knowingly encourage other persons to initiate), any tender offer or exchange offer for voting securities, or any merger, consolidation, amalgamation, arrangement, sale of substantially all the assets or recapitalization, restructuring, liquidation or dissolution involving the Issuer or any of its subsidiaries; (c)neither PAI nor any of its affiliates shall publicly disclose any intention, plan or arrangement inconsistent with any of the foregoing; or (d)neither PAI nor any of its affiliates shall request the Issuer (or any of its directors or executive officers), directly or indirectly, to amend or waive any of the provisions of the Agreement (except in a manner that does not require or result in disclosure publicly or to third parties). References to and the description of the Agreement as set forth above in this Item 4 are qualified in their entirety by reference to the copy of the Agreement included as Exhibit B to this Statement, and incorporated by reference in this Item 4 in their entirety where such references and descriptions appear. Item 5.Interest in Securities of the Issuer Item 5(a), (b), (d) of the Statement is hereby amended and supplemented by adding the following at the end thereof: Theshare amount reported for Small Cap in this Amendment No. 3increasedas a result of an increase in Small Cap’s ownership interest in Small Cap Master, and not as a result of a transaction in securities of the Issuer. Item 6.Contracts, Arrangement, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Statement is hereby amended and supplemented by adding the following at the end thereof: The information set forth in Item 4 above regarding the Agreement is incorporated into this Item 6 by reference. Item 7.Material to Be Filed as Exhibits Item 7 of the Statement is hereby amended and supplemented by adding the following Exhibit: Exhibit B Agreement, dated as of January 12, 2010, between Gastar Exploration Ltd. and Palo Alto Investors, LLC and certain of its affiliates listed on the signature pages thereto Page 8 of 15 SIGNATURES After reasonable inquiry and to the best of my knowledge, I certify that the information set forth in this statement is true, complete and correct. Dated:January 12, 2010 PALO ALTO INVESTORS, INC. By:/s/ Mark Shamia Mark Shamia, Chief Operating Officer PALO ALTO INVESTORS, LLC By:/s/ Mark Shamia Mark Shamia, Chief Operating Officer PALO ALTO SMALL CAP MASTER FUND, L.P. By:Palo Alto Investors, LLC, General Partner By:Palo Alto Investors, Manager By:/s/ Mark Shamia Mark Shamia, Chief Operating Officer PALO ALTO SMALL CAP FUND, L.P. By:Palo Alto Investors, LLC, General Partner By:Palo Alto Investors, Manager By:/s/ Mark Shamia Mark Shamia, Chief Operating Officer /s/ Anthony Joonkyoo Yun Anthony Joonkyoo Yun, MD /s/ William Leland Edwards William Leland Edwards Page 9 of 15 EXHIBIT INDEX Exhibit Exhibit Name A Agreement Regarding Joint Filing of Statement on Schedule 13D or 13G B Agreement, dated as of January 12, 2010, between Gastar Exploration Ltd. and Palo Alto Investors, LLC and certain of its affiliates listed on the signature pages thereto Page 10 of 15 EXHIBIT
